Citation Nr: 0629416	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right knee disability.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a liver disorder, to 
include cirrhosis.

3.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left ankle disorder.

4.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right ankle disorder.

5.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left knee disorder.

6.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for temporary aphasia.

7.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic fatigue 
syndrome.

8.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a cervical spine 
disorder.

9.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for depression.

10.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for hearing loss, ear 
infection, and mastoiditis.

11.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for fibromyalgia.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2002, 
September 2002, and June 2004 by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In correspondence dated in December 2005 the 
appellant withdrew her request for a Board hearing.  

The issue of entitlement to an increased rating for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has sufficiently notified her of the information 
and evidence necessary to substantiate these claims.

2.  The evidence demonstrates a liver disorder was not 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care; an additional 
disability is not shown to have been incurred due to a VA 
failure to timely diagnose and properly treat the disorder.

3.  The evidence demonstrates a left ankle disorder was not 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.

4.  The evidence demonstrates a right ankle disorder was not 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.

5.  The evidence demonstrates a left knee disorder was not 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.

6.  A present disability manifested by temporary aphasia due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical care is not shown by the evidence of 
record.

7.  The evidence demonstrates chronic fatigue syndrome was 
not proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.

8.  The evidence demonstrates an additional cervical spine 
disability was not incurred as a result of VA surgical 
treatment in December 1999.

9.  The evidence demonstrates depression was not proximately 
due to VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care.

10.  The evidence demonstrates hearing loss, ear infection, 
and mastoiditis were not proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care; an additional disability is not shown to have 
been incurred due to a VA failure to timely diagnose and 
properly treat the disorder.

11.  The evidence demonstrates fibromyalgia was not 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a liver 
disorder, to include cirrhosis, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
ankle disorder have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

3.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
ankle disorder have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

4.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
knee disorder have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

5.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
temporary aphasia have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).

6.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for chronic 
fatigue syndrome have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

7.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
cervical spine disorder have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2005).

8.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
depression have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

9.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hearing 
loss, ear infection, and mastoiditis have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).

10.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
fibromyalgia have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate the 
issues addressed in this decision by correspondence dated in 
May 2002 and October 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was provided specific notice as to these matters 
in July 2006.  Here, the notice requirements pertinent to the 
issues addressed in this decision have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant.

1151 Claims

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation for a liver 
disorder was received in May 2002 and for the other 1151 
issues on appeal in April 2003.  

Regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2005).  

To establish causation the evidence must shown that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this case, the veteran contends, in essence, that she has 
a liver disorder, a left ankle disorder, a right ankle 
disorder, a left knee disorder, temporary aphasia, chronic 
fatigue syndrome, depression, hearing loss, ear infection, 
mastoiditis, and fibromyalgia as a result of VA failure to 
timely diagnose and properly treat these disorders.  She 
claims she has an additional cervical spine disability as a 
result of a faulty screw used during VA cervical fusion in 
December 1999.  VA and private medical treatment reports show 
the veteran reported she experienced various medical problems 
which she attributed either to errors in VA treatment or to 
problems that developed because VA failed to diagnose or 
timely treat the disorders.  In correspondence dated in 
September 2003 she noted she had been informed that she had 
non-alcoholic fatty liver disease, but that VA had provided 
no other information or treatment for the disorder.  She 
testified in January 2004 that she had been told that any one 
of thirty medications she had taken could have caused her 
liver disease.

A May 2004 VA examination report summarized the veteran's 
contentions and the medical evidence of record.  The 
diagnoses included status post C5 through C7 fusion with 
cervical degenerative joint disease and residual neck and 
upper extremity symptoms, left ear and mastoid symptoms with 
mastoiditis post surgical drainage, left knee arthritic 
changes, repeated right ankle sprains, fibromyalgia and 
chronic fatigue by history, depression, and chronic pain 
syndrome with multiple psychosomatic symptomatology.  It was 
noted there was clear evidence in the record that the 
veteran's temporary aphasia was thought to be psychiatric in 
nature and that this was consistent with the present 
examination findings.  The examiner stated it was apparent 
the veteran suffered from multiple psychosomatic complaints, 
but that there was clear pathology of left knee, cervical 
spine, and left ear and mastoid disorders.  

It was further noted that she had dropped in and out of 
medical care throughout the years and that it was at least as 
likely as not that the fragmentation of her care led to some 
delay in the definitive diagnosis and treatment of her left 
ear and mastoid problem, but that it was also at least as 
likely as not that this delay and fragmentation of treatment 
was due to her psychiatric condition and difficulty with 
follow through.  The examiner stated, in essence, that the 
veteran's left ear and facial symptoms were not likely due to 
any negligence or lack of proper skill as a result of VA 
treatment.  A May 2004 VA psychiatric examination report 
noted the veteran had severe psychiatric problems, primarily 
due to her personality disorder which appeared to be the 
result of abuse she experienced in childhood.  It was noted 
that the veteran had a history of going from one medical care 
provider to the next and that no treatment had been 
successful with her, either psychiatrically or medically.  
The examiner provided an opinion that there was no evidence 
VA doctors were functioning in any type of careless or 
negligent way and that the notes reviewed indicated they were 
doing all they could in terms of their professional 
expertise.  

A May 2004 VA audiology examination report noted it was not 
likely the veteran's hearing loss was related to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA's part.  It was 
noted that records showed hearing loss at least one year 
prior to her knee surgery in April 1999 and that hearing loss 
appeared to have been related to a slight degradation in 
hearing found in January 1997.  The ear infection appeared to 
have continued beyond the time of surgery, but was onset 
before the surgery.  The examiner stated it was not likely 
that any lack of care subsequent to the year 2000 contributed 
to her hearing difficulties because there was essentially no-
to-very little difference in her hearing since June 2000.

A July 2005 VA medical report noted the veteran's claims file 
had been reviewed and that there was no evidence of any 
complications during a cervical fusion performed in December 
1999.  The examiner noted that the issue of problems due to 
defective equipment was moot because a defective locking 
screw was not inserted and the screw that was insert had 
remained in good position.  It was further noted that a 
review of the record revealed the veteran had extensive 
psycho-somatization as a cause of many of her complaints, but 
that none of her complaints had a legitimate basis as to the 
failure of the surgeon to use the locking screw at the time 
of her fusion surgery.  There was no evidence of any 
additional disability as a result of VA surgery in December 
1999.

Based upon the evidence of record, the Board finds 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is not warranted for a liver disorder, 
a left ankle disorder, a right ankle disorder, a left knee 
disorder, temporary aphasia, chronic fatigue syndrome, a 
cervical spine disability, depression, hearing loss, ear 
infection, mastoiditis, or fibromyalgia.  These disorders are 
not shown to have been proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care.  There is no competent evidence demonstrating 
the veteran's claimed disabilities were, in fact, caused by 
VA treatment.  To the extent the May 2004 VA audiology 
opinion demonstrates the veteran's hearing loss, ear 
infection, and mastoiditis were incurred as a result of VA 
failure to timely diagnoses and properly treat these 
disorders, the Board finds the additional disability was not 
proximately caused by VA treatment.  The opinions of the 
May 2004 VA examiners clearly show the veteran either 
demonstrated no present pathology of the claimed disorders or 
that the manifest disorders were not related to any VA 
medical treatment.  The July 2005 VA medical opinion is also 
persuasive that the veteran's treatment for a cervical fusion 
in December 1999 did not result in an additional disability.  

Although the veteran may believe her present problems are due 
to VA error, she is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation.  Grottveit, 5 Vet. App. 91.  There is no competent 
evidence demonstrating that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that VA furnished hospital care, medical or 
surgical treatment, or examination without the veteran's 
informed consent.  Therefore, the claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a liver disorder, to include 
cirrhosis, is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a left ankle disorder is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a right ankle disorder is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a left knee disorder is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for temporary aphasia is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for chronic fatigue syndrome is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a cervical spine disorder is 
denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for depression is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for hearing loss, ear infection, and 
mastoiditis is denied.

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for fibromyalgia is denied.

REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the VCAA as to her 
increased rating claim in May 2002 and October 2005.  She was 
provided additional VCAA notice as to all elements of this 
claim in July 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the medical evidence includes report of a VA 
examination in December 2005 which found no instability of 
the veteran's service-connected right knee.  This report, 
however, is inconsistent with the other medical evidence of 
record, including the findings of VA examinations in 
September 2000 and February 2004.  The Board also notes a 30 
percent disability rating has been assigned under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257, but that 
the record does not reflect the RO has considered whether 
separate ratings may be warranted as a result of limitation 
of leg flexion or extension..  Therefore, the Board finds 
additional development is required prior to appellate review.

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of her 
service-connected right knee 
disabilities.  All indicated tests and 
studies, including range of motion 
studies, are to be performed.  Prior to 
the examination, the claims folder must 
be made available for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report. 

The examiner should address the degree to 
which the service-connected disability 
has resulted in any recurrent subluxation 
or lateral instability and whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered, to 
include whether any separate ratings are 
warranted.  If any benefit sought remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


